DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of claim amendment with remarks on May 18, 2021. Claims 1, 3-8, 10, 12, 14, 15, 17 and 19 have been amended. Claims 1-20 are currently pending. This communication is considered fully responsive and sets forth below.
3.	Claims Objections: in the Response filed May 18, 2021, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
4.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.

Allowable Subject Matter
5.	Claims 1-20 are allowed. 

The closest prior art on record, Pawar et al. (US 2020/0177342) and Li (US 2017/0064558) are generally directed to various aspects of the apparatus comprising a first circuitry and a second circuitry, wherein the first circuitry determines a first Sounding Reference Signal (SRS) sequence and a second SRS sequence, and the second circuitry processes a first Uplink (UL) transmission from the first UE incorporating the first SRS sequence over a first set of subcarrier frequencies and a second UL transmission from the second UE incorporating the second SRS sequence over a second set of subcarrier frequencies; the sounding reference signal scheduling method, that comprises determining an available carrier in an unlicensed spectrum, and in response to the existing available carrier, sending, a physical indication signal to trigger the user equipment to send a sounding reference signal. 
However, in consideration of the claim amendments with arguments/remarks filed May 18, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“calculating a second root value for SRS sequence generation of a second block based on the calculated first root value and a root offset value;” and “generating the SRS sequence for SRS transmission on the concatenated blocks by applying the first root value to the first block and applying the second root value to the second block,” in claim 1.

“generating the SRS sequence for SRS transmission on the concatenated blocks by applying the first root value to the first block and applying a second root value to a second block,” and42Attorney Docket No. 8737.02455.US00 “wherein the second root value is determined based on the UE-specific SRS identifier, a root offset value, and a position of a resource for the SRS transmission,” as presented in claim 12.
Similar limitation are included in claim 19. 
Dependent claims 2-11, 13-14, 16-18, and 20 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached on from 8:00AM to 5:00PM Monday through Friday.
KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473